PER CURIAM.
Michael Grillo appeals the trial court’s order modifying his child support obligation by requiring him to pay for private preschool tuition for the minor child. Because the trial court issued this order without first holding an evidentiary hearing on the matter, the order is reversed. Upon remand, the trial court shall hold an evi-dentiary hearing on the matter, assuming it is still relevant, before entering a new order addressing the preschool tuition issue. Further, we note that the order itself was defective in that it conditioned Grillo’s exercise of time sharing upon his payment of the new preschool tuition obligation. See, e.g., Hastings v. Rigsbee, 875 So.2d 772, 777 (Fla. 2d DCA 2004) (“A parent’s visitation rights may not be conditioned on the payment of the parent’s financial obligations, including the payment of child support.”).
We decline to address the remaining issues raised by the parties.

Reversed and remanded for further proceedings consistent with this opinion.

HAZOURI, MAY and CIKLIN, JJ., concur.